Citation Nr: 0100876	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to an increased disability rating for atopic 
dermatitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
May 1969.  

In January 1970, the Department of Veterans Affairs (VA) 
regional office (RO) in Togus, Maine denied service 
connection for a nervous disorder on the basis that the 
evidence of record did not demonstrate the presence of a 
chronic nervous disability.  In particular, the RO explained 
that the evidence of record showed the presence of simply a 
personality disorder (emotionally unstable type), which was 
considered to be a constitutional or developmental 
abnormality and not a disability under the law.  

In the field of mental disorders, 
personality disorders which are 
characterized by developmental defects or 
pathological trends in the personality 
structure manifested by a lifelong 
pattern of action or behavior, chronic 
psychoneurosis of long duration or other 
psychiatric symptomatology shown to have 
existed prior to service with the same 
manifestations during service, which were 
the basis of the service diagnosis, will 
be accepted as showing preservice origin.  
Congenital or developmental defects, 
refractive error of the eye, personality 
disorders and mental deficiency as such 
are not diseases or injuries within the 
meaning of applicable legislation.
38 C.F.R. § 3.303(c) (2000).  

Mere congenital or developmental defects, 
absent, displaced or supernumerary parts, 
refractive error of the eye, personality 
disorder and mental deficiency are not 
diseases or injuries in the meaning of 
applicable legislation for disability 
compensation purposes.  
38 C.F.R. § 4.9 (2000).  

Mental retardation and personality 
disorders are not diseases or injuries 
for compensation purposes, and, except as 
provided in Sec. 3.310(a) of this 
chapter, disability resulting from them 
may not be service-connected.  However, 
disability resulting from a mental 
disorder that is superimposed upon mental 
retardation or a personality disorder may 
be service-connected.  
38 C.F.R. § 4.127 (2000).  

Under certain circumstances, notably association with organic 
mental disorders, service connection for a personality 
disorder may be granted as part of a service connected mental 
disorder.  See 38 C.F.R. §§ 4.122, 4.124a, Notes following 
Code 8914, and Code 9327 (2000).  

Also in January 1970, the RO notified the veteran of this 
denial and informed him of his procedural and appellate 
rights.  The veteran did not initiate an appeal of this 
denial.  Consequently, the RO's decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).  

Thereafter, in May 1997, the veteran raised a claim for a 
compensable rating for his service-connected atopic 
dermatitis.  In September 1997, he filed an application at 
the RO to reopen his claim for service connection for a 
nervous disorder.  By an April 1998 rating action, the RO 
granted a 10 percent rating for the veteran's 
service-connected atopic dermatitis, effective from 
December 29, 1995, and denied the issue of whether new and 
material evidence had been received sufficient to reopen a 
claim of entitlement to service connection for a personality 
disorder.  

Subsequently, in June 1999, the veteran submitted a 
VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  By a rating action 
dated in the same month, the RO denied the issue of 
entitlement to a total disability rating based upon 
individual unemployability.  Thereafter, the veteran 
perfected a timely appeal with respect to the issues of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected atopic dermatitis, 
whether new and material evidence had been received 
sufficient to reopen a claim for service connection for a 
personality disorder, and entitlement to a total disability 
rating based upon individual unemployability.  


REMAND

Additional medical evidence received after the prior final RO 
denial of service connection for a nervous disorder in 
January 1970 reflects recent pertinent diagnoses of 
depression, a major depressive disorder, and a bipolar 
affective disorder.  Significantly, these disabilities are 
separate and distinct from the diagnosis of a personality 
disorder (emotionally unstable type) which was considered by 
the RO at the time of the January 1970 rating action.  See, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), cited in Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Due to the recent receipt of competent medical evidence 
reflecting new psychiatric disorders not previously 
considered by the RO at the time of the prior final decision 
in January 1970, the veteran's current claim for service 
connection for a psychiatric disorder represents an entirely 
new claim that should be adjudicated on a de novo basis.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also, 
Spencer v. Brown, 4 Vet. App. 283 (1993).  Thus, the issue 
concerning the veteran's psychiatric claim which is currently 
on appeal before the Board of Veterans' Appeals (Board) is 
correctly characterized as entitlement to service connection 
for a psychiatric disorder.  

A complete and thorough review of the claims folder indicates 
that the RO has adjudicated the current psychiatric issue on 
the basis of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for a 
personality disorder.  A remand, therefore, is necessary to 
accord the RO an opportunity to adjudicate the veteran's 
current psychiatric claim on a de novo basis.  

With regard to all of the issues currently on appeal, 
including the veteran's claims for service connection for a 
psychiatric disorder, a disability rating greater than 
10 percent for the service-connected atopic dermatitis, and a 
total disability rating based upon individual 
unemployability, the Board notes that a significant change in 
the law occurred during the pendency of this appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, compliance with the notice and 
duty to assist provisions contained in the new law is 
required in the present case.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, a decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this regard, the Board notes that included in the claims 
folder is a copy of a January 1999 decision in which the 
Social Security Administration (SSA) awarded the veteran 
disability benefits.  A complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
obtain copies of the medical records used by the SSA in 
support of its decision.  On remand, therefore, the RO should 
contact the SSA to procure copies of these medical records.  

Further review of the claims folder indicates that, in 
October 2000, the Board received copies of records of recent 
as well as early post-service treatment that the veteran has 
received for various disabilities, including his psychiatric 
and skin conditions.  According to the relevant regulation, 
"any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section . . . must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral."  38 C.F.R. § 20.1304(c) (2000).  Importantly, 
with these medical records that were received at the Board in 
October 2000 in the present case, the veteran did not submit 
a waiver of consideration of such evidence by the agency of 
original jurisdiction.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  The RO should take appropriate action 
to obtain copies of all records relied 
upon by the Social Security Administration 
in support of its January 1999 decision 
granting disability benefits to the 
veteran.  All documents received should be 
associated with the claims folder.  

3.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a psychiatric disability on 
a de novo basis, whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for a personality disorder, entitlement to 
a disability rating greater than 
10 percent for atopic dermatitis, and 
entitlement to a total rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received since the 
issuance of the last statements of the 
case in July and August 1999 as well as 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



